

116 HR 6594 IH: Equal Access to COVID-19 Relief Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6594IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Ms. Titus (for herself, Mr. Horsford, Mr. Amodei, Mr. Gosar, Mr. Thompson of Mississippi, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide that businesses with legal gaming revenue are eligible for certain assistance relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Equal Access to COVID-19 Relief Act.2.Eligibility of businesses with legal gaming revenue for assistance relating to COVID–19Notwithstanding section 120.110 of title 13, Code of Federal Regulations, or any other provision of law or regulation, the receipt of legal gaming revenue shall not prevent any person from being eligible for any program, loan, grant, or any benefit made available by the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), the Families First Coronavirus Response Act (Public Law 116–127), or the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).